DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 9 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 and 8-11 of copending Application No. 16/663,818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain all the limitations of the instant claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 - 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 20130018526; “Kelly”).

Regarding claim 1, Kelly discloses, in figure 4, a bumper (not enumerated, see figure 4) for a mobile platform (100) of a guided test platform (ABSTRACT, “GST system”), the bumper (not enumerated, see figure 4) comprising: a first end (see annotated figure below); a second end (see annotated figure below) residing opposite the first end (see annotated figure below); a first surface (20) extending between the first and second ends (see annotated figure below); and a second surface (75) extending between the first and second ends (see annotated figure below) and residing opposite the first surface (20), the bumper (not enumerated, see figure 4) defining a ramp structure extending between the bumper first end and the bumper second end (see figure 4, 

    PNG
    media_image1.png
    341
    413
    media_image1.png
    Greyscale



Regarding claim 7, Kelly discloses, in figure 4, the bumper is structured to be deformable (¶ 0036, Kelly’s running gear retract or change form) so as to enable the bumper first end (see Kelly’s annotated figure above) to contact a ground surface (400) responsive to a force exerted by a vehicle (650) wheel (¶ 0036, Kelly’s subject vehicle drives over the DME, the examiner construes being driven over as the subject vehicle’s wheels contacting the DME) in a direction 

Regarding claim 8, Kelly discloses, in figure 4, the bumper first end (75) is structured to extend vertically (see figure 4, examiner notes Kelly’s figure 4 depicts the front side as blunted with a face extending vertically with respect to the ground) or substantially vertically with respect to a ground surface (400) when the bumper is attached to a mobile platform (100) and the mobile platform (100) resides (see figure 4) on the ground surface (400).

Regarding claim 9, Kelly discloses, in figure 4, a mobile platform (100) including a bumper in accordance with claim 1 (see analysis of claim 1 above).

Regarding claim 16, Kelly discloses, in figure 4, a guided test platform (ABSTRACT, “GST”) comprising: a mobile platform (100) structured to be movable along a ground surface (400); and a bumper (not enumerated, see figure 4) extending from at least one side of the mobile platform (100) so as to be suspended above (see figure 4) the ground surface (400) when the mobile platform (100) resides on the ground surface (400), wherein the bumper (not enumerated, see figure 4) is structured to be deformable (¶ 0036, Kelly’s running gear retract or change form) to contact (¶ 0036, Kelly’s DME ‘“squats” onto the roadway’) the ground surface (400) so as to form a ramp structure (see figure 4) extending generally upwardly from the ground surface (400) responsive to contact between a subject vehicle (650) and the bumper (not enumerated, see figure 4) when the bumper is attached to the mobile platform (100), and wherein the ramp structure (20, 75) is structured to support at least a portion of a weight (¶ 0036, Kelly’s subject .

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by bcp (tractorbynet.com; "bcp").

Regarding claim 1, bcp discloses, in bcp’s full width version picture, a bumper (see annotated picture below), the bumper (see annotated picture below) comprising: a first end (see annotated picture below); a second end (see annotated picture below) residing opposite the first end (see annotated picture below); a first surface (see annotated picture below) extending between the first and second ends (see annotated picture below); and a second surface (see bcp’s annotated picture below) extending between the first and second ends (see bcp’s annotated picture below) and residing opposite the first surface (see bcp’s annotated picture below), the bumper (see bcp’s annotated picture below) defining a ramp structure (see bcp’s “second choice”, examine notes bcp’s assemble includes “stand-up ramps”) extending between the bumper first end (see bcp’s annotated picture below) and the bumper second end (see bcp’s annotated picture below) and structured to guide a wheel of a subject vehicle (the examiner asserts an ordinary skilled artisans would know bcp’s ramps provide support and guidance for vehciles driven up the ramp onto the trailer bed) in a direction away from the first surface (see bcp’s annotated picture below) as the wheel moves (see previous comment) along the second 
Examiner notes that the limitation “for a mobile platform of a guided test platform” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

    PNG
    media_image2.png
    354
    492
    media_image2.png
    Greyscale

Regarding claim 10, bcp discloses, in bcp’s full width version picture, the second surface (see bcp’s annotated picture above) includes a plurality of steps (see bcp’s annotated picture above) formed therein and arranged so that the second surface (see bcp’s annotated picture above) ascends when proceeding in a direction from the first end (see bcp’s annotated picture above) toward the second end (see bcp’s annotated picture above) when the bumper is oriented 

Claim Rejections - 35 USC § 102/103
The text of the Title 35 U.S.C. 102 can be found above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kelly (US 20130018526; “Kelly”).

Regarding claim 2, Kelly discloses, in figures 1 and 4, the bumper defines a plane (50) extending between the first and second ends (see Kelly’s annotated figure 4 above) and residing between the first (20) and second surfaces (75), wherein a Shore hardness of a material (¶ 0026, examiner notes Kelly’s DME may be constructed of a variety of materials including “any suitably strong material”, the examiner construes Kelly’s construction material as rubber with inherent Shore hardness) forming the bumper between the plane (50, 60) and the first surface (20) has at least a first predetermined value, and wherein the plane (50, 60) extends at a first non-zero angle (see figure 1, examiner notes Kelly’s side upper surfaces are not parallel to the bottom surface) with respect to the first surface (20).


Regarding claim 3, Kelly discloses, in figures 1 and 4,  the bumper between the plane (50) and the first surface (20) comprises a first piece of material having a Shore hardness of at least the first predetermined value (¶ 0026, examiner notes Kelly’s DME may be constructed of a variety of materials including “any suitably strong material”, the examiner construes Kelly’s construction material as rubber with inherent Shore hardness), and wherein the plane (50) is defined by a surface (20) of the first piece of material (see previous comment).

Allowable Subject Matter
Claims 4 - 6 and 11 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1, 2, and 3 including the bumper between the plane and the second surface comprises a second piece of material formed separately 
Regarding claim 5, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 2 including a Shore hardness of the material forming the bumper between the plane and the second surface has a value below the first predetermined value. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 6, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 2 including the bumper comprises a functionally graded material having a Shore hardness value which increases along a portion of the bumper extending between the second surface and the plane, and in a direction leading from the second surface toward the first surface and extending perpendicular to the plane. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Regarding claim 11, the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter combination of claims 1 and 10 including he bumper comprises: a first portion including the plurality of steps, the first portion being formed from a material having a Shore hardness of at least a first predetermined value; and a second portion including the first surface and extending between the first surface and the first portion, the second portion having a Shore hardness value below the first predetermined value. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.

The dependent claims are allowable for at least the same reasons as above.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Weber (US 20140144207) discloses a wedge at the front end of a crash sled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856